Citation Nr: 0835574	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome of the lumbar spine with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, with medial plica syndrome and 
degenerative changes, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, with medial plica syndrome and 
degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board previously 
remanded this claim in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Following the Board's remand, the AMC requested in a June 
2007 letter that the veteran provide a signed release form 
(VA Form 21-4142) for each VA and non-VA health care provider 
so that treatment information could be obtained. 
Subsequently, in August 2007, the veteran provided a signed 
VA Form 21-4142 for a "Dr. Lucks" in Columbus, Georgia.  
Complete address information for Dr. Lucks was provided by 
the veteran.  The veteran specified that he had sought 
treatment for Dr. Lucks from 2005 to the present for multiple 
disabilities, including the knees and back, because "the 
local VA has not provided adequate, timely, or patient[-
]oriented care."  To date, however, there is no indication 
that the AMC has contacted Dr. Lucks to obtain records of 
this reported treatment.  Any available treatment records 
would be relevant to the claims at hand, given that Dr. Lucks 
has reportedly addressed the veteran's knees and back, and, 
accordingly, VA is required to make efforts to obtain these 
records.  38 C.F.R. § 3.159(c)(1) (2007).

The Board regrets any additional delay resulting from further 
development of this case.  Nevertheless, further action is 
required by the AMC or RO to comply with 38 C.F.R. 
§ 3.159(c)(1).  Accordingly, the case is REMANDED for the 
following action:

1.  Upon receipt of an updated release 
form for Dr. Lucks from the veteran, all 
records of medical treatment of the 
veteran from this provider must be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.   After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




